Attorney’s Docket Number: AB4881-US 111548-243132
Filing Date: 12/28/2018
Claimed Foreign Priority Date: none
Applicants: Rachmady et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 12/28/2018.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 16/236,113 filed on 12/28/2018 has been entered.  Pending in this Office Action are claims 1-25.

Drawings
The drawings are objected to because Fig. 5J depicts the PMOS channel material 510 being removed from the replacement gate trench 518 during the step of PMOS high-k gate dielectric 524 formation, rather than having the replacement gate trench 518 being formed over said PMOS channel material and define part of a gate stack for an upper PMOS transistor. As best understood by the examiner in view of the written description (see, e.g., Specification, Par. [0042]-[0046]), Fig. 5J should have a channel material configuration similar to the one depicted in Fig. 5I, but with PMOS high-k gate dielectric 524 covering the exposed portion of the PMOS channel material 510. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
- Par. [0024], L. 7-8 recites “the PMOS channel material may comprises a group III-V material, such as germanium (Ge)” which is technically incorrect. Germanium (Ge) is a group IV metalloid material, same as Silicon (Si) (see, any Periodic Table of Elements). Consider correcting to -- the PMOS channel material may comprises a group III-V material, or germanium (Ge)--.
- Par. [0027], L. 3-4 recites “In other embodiments, the group IV material may comprise silicon germanium (SiGe), or group III-V materials such as indium arsenide (InAs),…” which is technically incorrect, as the group IV of materials is separate and distinct from the group III-V of materials (see, any Periodic Table of Elements). Consider correcting to -- In other embodiments, the PMOS channel material 210 an alloy of group IV materials such as silicon germanium (SiGe), or group III-V materials such as indium arsenide (InAs),…--
- Par. [0029], L. 1-2: amend to --the NMOS channel material 208 and the PMOS channel material 210 
Appropriate corrections are required.



The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
- Claim 22, L. 6-7 recites the limitation “on a donor wafer, epitaxially growing a Ge PMOS channel material on a Si substrate comprising the NMOS channel material via a buffer layer”. However, the Specification (see, e.g., Par. [0034], L. 7-8) only supports “On a second wafer called a donor wafer, a Ge PMOS channel material 510 is epitaxially grown on a Si substrate via a thick buffer layer”, and is silent about the NMOS channel material being comprised in the donor wafer. Furthermore, it is unclear from the disclosure how the NMOS channel material can be comprised in a donor wafer, then be etched from a substrate wafer at a later process step (see, Figs. 5A-5B and Par [0035]).  

Claim Objections
Claims 1, 3, 10, 14, and 21 are objected to because of the following informalities:
- Claim 1, L. 8: amend to --a heterogeneous gate stack in contact with both the NMOS channel material and the PMOS channel material--. Similar issues were also identified in claim 14, L. 6 and claim 21, L. 7. 
- Claim 10, L. 2: amend to --wherein the NMOS channel material, the PMOS channel material, and the bonding layer have a width of approximately 4-15 nm.--
- Claim 3, L. 2 recites “the PMOS channel material comprises a PMOS non-silicon group III-V material”. However, claim 4 further limits claim 3 by reciting “the PMOS non-silicon group IV material comprises germanium (Ge)”. Therefore, since group III-V of materials is inherently devoid of silicon (which belongs to group IV; see, any Periodic Table of Elements), the examiner believes that claim 3 has a typographical mistake and is meant to recite -- the PMOS channel material comprises a PMOS non-silicon group IV material--, which would provide proper anteceding basis for the limitations recited in claim 4. Accordingly, for the purpose of examination, the claim will be construed as reciting limitations as corrected supra, and consistent with similar claim language recited in claim 16.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.








Claim 17 recites the limitation “wherein the PMOS non-silicon group IV material comprises germanium (Ge)” in L. 1-2.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes that the claim is meant to depend from claim 16 instead, which would resolve the anteceding basis issues raised herein. Accordingly, for the purpose of examination, the claim will be construed as reciting --The stacked CMOS transistor structure of claim 16, wherein…--.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13, 20, and 22-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 











Claims 13 and 20 recite “non-planar transistor geometries including a finFET, multi-gate, vertical circular gate, and nanowire/nanoribbon”. However, it would have been unclear to the skilled artisan, based on the original disclosure, how a vertical circular gate geometry could be used to form the integrated circuit structure comprising the claimed PMOS and NMOS channel materials, especially in view of the disclosed arrangements of S/D features horizontally arranged on opposing sides the PMOS and NMOS channel materials stack (see, e.g., Figs. 5C-5E, and associated written description), or the disclosed arrangements of a heterogeneous gate stack straddling said PMOS and NMOS channel materials stack (see, e.g., Figs. 5F-5k, and associated written description). Accordingly, one of skill in the art would not have been enabled by the specification to make and/or use the invention.
Claim 22, L. 6-7 recites the step of “on a donor wafer, epitaxially growing a Ge PMOS channel material on a Si substrate comprising the NMOS channel material via a buffer layer” and, at a later step L. 11-13, “etching a portion of the NMOS channel material, the bonding layer and the Ge PMOS channel material of the bonded wafers to form the one or more fins of a stacked channel”. However, the Specification (see, Figs. 5A-5B and Par. [0034]-[0035]) discloses that the NMOS channel material is defined by etching substrate wafer 204 into a NMOS channel material 508. Therefore, it would have been unclear to the skilled artisan, based on the original disclosure, how the NMOS channel material could be comprised in a substrate on a donor wafer and be later etched from a substrate wafer onto which the donor wafer is bonded. Accordingly, one of skill in the art would not have been enabled by the specification to make and/or use the invention.
Claims 23-25 depend from claim 11, thus inherit the deficiencies identified supra.

Claim Rejections - 35 USC § 102













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 11-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2016/0336421).

Regarding Claim 1, Cheng (see, e.g., Figs. 14A-C and Par. [0057]-[0059], [0063]-[0064], [0074]-[0088]) shows all aspects of the instant invention, including an integrated circuit structure, comprising:
- a substrate (e.g., substrate 10)
- a stacked channel of self-aligned heterogeneous materials (e.g., first and second semiconductor layers 14 and 18 are simultaneously lithographically patterned from stack 8 into a fin-shaped stack), the stacked channel of self-aligned heterogeneous materials comprising: 
an NMOS channel material over the substrate (e.g., 14 including Si and suited for n-type FETs)
a PMOS channel material (e.g., 18 including SiGe and suited for p-type FETs) stacked over and self-aligned with the NMOS channel material
- a heterogeneous gate stack in contact the both the NMOS channel material and the PMOS channel material (e.g., replacement gate stack comprising gate dielectric 44, n-work function metal portion 46A, first gate conductor 48A, p-work function metal 152, and second gate conductor 154) 

















Regarding Claim 2, Cheng (see, e.g., Par. [0059]) shows that the NMOS channel material comprises silicon (Si).
Regarding Claims 3 and 4, Cheng (see, e.g., Par. [0059]) discloses that semiconductor layer 18 includes SiGe. Therefore, Cheng also shows that:
- the PMOS channel material comprises a PMOS non-silicon group IV material (e.g., Ge)
- the PMOS non-silicon group IV material comprises germanium (Ge)
Regarding Claim 7, Cheng (see, e.g., Figs. 14A-C and Par. [0058],[0061]) show a dielectric layer 16 of, e.g., silicon oxide or silicon nitride (similar to the instant disclosure), between 14 and 18. 
Furthermore, with regards to the limitation “bonding layer”, note that a limitation in a claim with respect to a material property in a claimed device does not differentiate the claimed device from prior-art device if the prior-art device teaches all the structural limitations in the claims. As stated in Best, “Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
Note that the applicant has a burden of proof once the examiner establishes a sound basis for believing that the products of the applicant and the prior art are the same. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed, Cir. 1990).
Accordingly, in view of the above, Cheng also shows a bonding layer (e.g., 16) in-between the NMOS channel material (e.g., 14) and the PMOS channel material (e.g., 14).
Regarding Claim 8, Cheng (see, e.g., Figs. 14A-C and Par. [0058]) shows that the bonding layer comprises silicon dioxide (SiO2), silicon carbon nitride (SiCN) or silicon nitride (SiN).
Regarding Claim 11, Cheng (see, e.g., Figs. 14A-C and Par. [0074]-[0088]) shows that the heterogeneous gate stack (e.g., 44, 46A, 48A, 152, and 154) straddles the stacked channel such that the heterogeneous gate stack is in contact with at least two sides of the NMOS channel material (e.g., 14) and at least three sides of the top PMOS channel material (e.g., 18).
Regarding Claim 12, Cheng (see, e.g., Figs. 14A-C and Par. [0074]-[0088]) shows that the heterogeneous gate stack (e.g., 44, 46A, 48A, 152, and 154) comprises an NMOS gate stack (e.g., 44, 46A, 48A) on at least two sides of the NMOS channel material (e.g., 14), and a PMOS gate stack (e.g., 44, 152, 154) over the NMOS gate stack and on at least two sides of the PMOS channel material (e.g., 18).
Regarding Claim 13, Cheng (see, e.g., Figs. 14A-C and Par. [0057]-[0059], [0063]-[0064], [0074]-[0088]) discloses a stacked fin complementary metal oxide semiconductor (CMOS) device. Therefore, Cheng shows that the PMOS channel material (e.g., 18) and the NMOS channel material (e.g., 14) are formed using one or more of non-planar transistor geometries including a finFET, multi-gate, vertical circular gate, and nanowire/nanoribbon.
Regarding Claim 14, Cheng (see, e.g., Figs. 14A-C and Par. [0057]-[0059], [0063]-[0064], [0074]-[0088]) shows all aspects of the instant invention, including a stacked CMOS transistor structure, comprising:
- a stacked channel of self-aligned heterogeneous materials (e.g., first and second semiconductor layers 14 and 18 are simultaneously lithographically patterned from stack 8 into a fin-shaped stack), the stacked channel of self- aligned heterogeneous materials comprising:
an NMOS channel material (e.g., 14 including Si and suited for n-type FETs) over a substrate (e.g., substrate 10)
a PMOS channel material (e.g., 18 including SiGe and suited for p-type FETs) stacked over the NMOS channel material
- a heterogeneous gate stack in contact the both the NMOS channel material and the PMOS channel material (e.g., replacement gate stack comprising gate dielectric 44, n-work function metal portion 46A, first gate conductor 48A, p-work function metal 152, and second gate conductor 154), the heterogeneous gate stack comprising:
an NMOS gate stack (e.g., 44, 46A, 48A) on at least two sides of the NMOS channel material (e.g., 14)
a PMOS gate stack (e.g., 44, 152, 154) on at least two sides of the PMOS channel material (e.g., 16)
- NMOS source and drain regions over the substrate on opposite sides of the NMOS gate stack; and PMOS source and drain regions over the NMOS gate stack and the NMOS source and drain regions on opposite sides of the PMOS gate stack (see, e.g., Par. [0071]: n-type first/lower source/drain regions 32 and p-type second/upper source/drain regions 34 respectively). 
Regarding Claim 15, Cheng (see, e.g., Par. [0059]) shows that the NMOS channel material comprises silicon (Si).
Regarding Claims 16 and 17, Cheng (see, e.g., Par. [0059]) discloses that semiconductor layer 18 includes SiGe. Therefore, Cheng also shows that:
- the PMOS channel material comprises a PMOS non-silicon group IV material (e.g., Ge)
- the PMOS non-silicon group IV material comprises germanium (Ge)
Regarding Claim 19, Cheng (see, e.g., Figs. 14A-C and Par. [0058],[0061]) show a dielectric layer 16 of, e.g., silicon oxide or silicon nitride (similar to the instant disclosure), between 14 and 18. Also, see comments stated above in Par. 21-23 with regards to Claim 7, which are considered repeated here.
Regarding Claim 20, see comments stated above in Par. 27 with regards to Claim 13, which are considered repeated here.
Regarding Claim 21, Cheng (see, e.g., Figs. 1-14 and Par. [0057]-[0059], [0063]-[0064], [0074]-[0088]) shows all aspects of the instant invention, including a stacked CMOS transistor structure, comprising:
- forming a stacked channel of self-aligned heterogeneous materials (e.g., first and second semiconductor layers 14 and 18 are simultaneously lithographically patterned from stack 8 into a fin-shaped stack), wherein the stacked channel of self- aligned heterogeneous materials comprises:
an NMOS channel material (e.g., 14 including Si and suited for n-type FETs) over a substrate (e.g., substrate 10)
a PMOS channel material (e.g., 18 including SiGe and suited for p-type FETs) stacked over the NMOS channel material
- a heterogeneous gate stack formed in contact the both the NMOS channel material and the PMOS channel material (e.g., replacement gate stack comprising gate dielectric 44, n-work function metal portion 46A, first gate conductor 48A, p-work function metal 152, and second gate conductor 154)

Claim Rejections - 35 USC § 103

































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0336421).

Regarding Claim 5, Cheng (see, Par. [0057]-[0059]) discloses that the thickness of semiconductor layer 14 can be from 10 nm to 150 nm, and that the thickness of semiconductor layer 18 can be from about 5 nm to about 150 nm.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the NMOS channel material and the PMOS channel material with different heights in the structure of Cheng, because said arrangement of heights would flow from at least one combination of first and second semiconductor layer thicknesses disclosed by Cheng, that would have been obvious to choose from their respective disclosed ranges (e.g., 14 having 10nm vs. 18 having 5nm). See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 6, Cheng (see, Par. [0057]-[0059]) discloses that the thickness of semiconductor layer 14 can be from 10 nm to 150 nm, and that the thickness of semiconductor layer 18 can be from about 5 nm to about 150 nm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the NMOS channel material and the PMOS channel material both have a height of approximately 30 - 100 nm in the structure of Cheng, because as it has been held by the court that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding Claim 9, Cheng (see, Par. [0058]) discloses that the thickness of dielectric layer 16 can be from about 20 nm to about 150 nm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the bonding layer with a height of approximately 5 - 50 nm in the structure of Cheng, because as it has been held by the court that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding Claim 10, Cheng (see, Figs. 2A-2C and Par. [0063]) discloses that layers 14,16, and 18 are patterned into a fin-shaped structure having a width W from 5 nm to 50 nm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the NMOS channel material, the PMOS channel material, and the bonding layer having a width of approximately 4-15 nm in the structure of Cheng, because as it has been held by the court that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding Claim 18, Cheng (see, Par. [0057]-[0059]) discloses that the thickness of semiconductor layer 14 can be from 10 nm to 150 nm, and that the thickness of semiconductor layer 18 can be from about 5 nm to about 150 nm. Also, see comments stated above in Par. 41 with regards to Claim 6, which are considered repeated here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional referenced cited disclose integrated circuit structures including stacked CMOS FETs, and having features and/or process steps similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814